DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: On page 1, the status of all of the parent applications should be updated, including application number, filing date and patent number (if any).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the plurality of flakes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Ichikawa et al (U.S. Patent Application Publication 2007/0200269 A1) and Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1).
             Regarding claim 1, Booth et al (see the entire document, in particular, paragraphs [0057], [0084], [0090], [0092], [0094], [0104], [0106] and [0118]; Figure 1) teaches a process of making bulked continuous carpet filament (see paragraphs [0057] and [0084] of Booth et al), including the steps of (A) providing a plurality of flakes of recycled PET (see paragraph [0090] of Booth et al); (B) providing a PET crystallizer (see paragraph [0092] and Figure 1 of Booth et al); (C) passing at least a portion of a plurality of flakes including recycled PET through the PET crystallizer (see paragraphs [0104] and [0118] of Booth et al); (D) providing an extruder (see 
             Regarding claims 2 and 3, see paragraph [0018] and Figure 1 of Gneuss et al.
             Regarding claim 5, see paragraph [0118] of Booth et al.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Ichikawa et al (U.S. Patent Application Publication 2007/0200269 A1) and Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) as applied to claims 1-3 and 5 above, and further in view of Pipper (U.S. Patent 4,578,455 A).
             Regarding claim 4, Booth et al (in combination with Ichikawa et al and Gneuss et al) teaches a pressure regulation system to reduce the pressure within at least a portion of the expanded surface area extruder (see paragraph [0018] of Gneuss et al), but does not explicitly teach (1) reducing the pressure to below about 25 mbar. Pipper (see the entire document, in particular, col. 1, lines 37-41; col. 2, lines 21-22; col. 3, lines 1-2 and 65-68) teaches a process for removing volatile constituents from a polymer melt (see col. 1, lines 37-41), including reducing a pressure to below about 25 mbar (see col. 3, lines 1-2 of Pipper), and it would have .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Ichikawa et al (U.S. Patent Application Publication 2007/0200269 A1) and Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) as applied to claims 1-3 and 5 above, and further in view of Suzuoka et al (U.S. Patent 4,370,302 A).
             Regarding claim 6, Booth et al (in combination with Ichikawa et al and Gneuss et al)  teaches a PET crystallizer including one or more blowers configured to blow air (see paragraph [0118] of Booth et al), but does not explicitly teach (1) one or more blowers configured to blow air from a bottom portion of a PET crystallizer. Suzuoka et al (see the entire document, in particular, col. 1, line 65 to col. 2, line 3; col. 3, lines 8-31; col. 4, line 64 to col. 5, line 9; Figure 1) teaches a process of crystallizing PET material (see col. 4, line 64 to col. 5, line 9 of Suzuoka et al), including one or more blowers configured to blow air from a bottom portion of a PET crystallizer (see col. 3, lines 8-31; col. 4, line 64 to col. 5, line 9; Figure 1 of Suzuoka et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide one or more blowers configured to blow air from abottm portion of a PET crystallizer in the process of Booth et al (in combination with Ichikawa et al and Gneuss et al)  in combination with Suzuoka et al in order to obtain high productivity during the crystallization process (see col. 1, line 65 to col. 2, line 3 of Suzuoka et al).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Ichikawa et al (U.S. Patent Application Publication 2007/0200269 A1) and Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) as applied to claims 1-3 and 5 above, and further in view of Kitagawa et al (JP 63-191823 A).
             Regarding claim 7, Booth et al (in combination with Ichikawa et al and Gneuss et al)  teaches a PET crystallizer (see paragraph [0118] of Booth et al), but does not explicitly teach (1) a PET crystallizer configured to at least partially dry a surface of a plurality of flakes of PET. Kitagawa et al (see the entire document, in particular, the English-language abstract) teaches a PET crystallizer configured to at least partially dry a surface of a plurality of flakes of PET, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a PET crystallizer configured to at least partially dry a surface of a plurality of flakes of PET in the process of Booth et al (in combination with Ichikawa et al and Gneuss et al)  in view of Kitagawa et al in order to remove moisture and efficiently provide for high-quality PET flakes.
            Regarding claim 8, see the abstract of Kitagawa et al.
Claims 9, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1).
             Regarding claim 9, Booth et al (see the entire document, in particular, paragraphs [0057], [0084], [0090], [0092], [0094], [0104], [0106] and [0118]; Figure 1) teaches a process of making bulked continuous carpet filament (see paragraphs [0057] and [0084] of Booth et al), 
             Regarding claim 10, see paragraphs [0057] and [0084]; Figure 1 of Booth et al and paragraph [0018]; Figure 1 of Gneuss et al.
             Regarding claim 12, see paragraph [0118] of Booth et al.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) as applied to claims 9, 10 and 12 above, and further in view of Pipper (U.S. Patent 4,578,455 A).
Regarding claim 11, Booth et al (in combination with Gneuss et al) teaches a pressure regulation system to reduce the pressure within the chamber (see paragraph [0018] and Figure 1 of Gneuss et al), but does not explicitly teach (1) reducing the pressure to below about 25 mbar. Pipper (see the entire document, in particular, col. 1, lines 37-41; col. 2, lines 21-22; col. 3, lines 1-2 and 65-68) teaches a process for removing volatile constituents from a polymer melt (see col. 1, lines 37-41 of Pipper), including reducing the pressure to below about 25 mbar (see col. 3, lines 1-2 of Pipper), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce the pressure to below about 25 mbar in the process of Booth et al (in combination with Gneuss et al) in view of Pipper in order to remove volatile constituents from a polymer melt (see col. 1, lines 37-41 of Pipper).
Claims 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) as applied to claims 9, 10 and 12 above, and further in view of Suzuoka et al (U.S. Patent 4,370,302 A).
             Regarding claim 13, Booth et al (in combination with Gneuss et al) teaches a crystallizer including one or more blowers configured to blow air (see paragraph [0118] of booth et al), but does not explicitly teach (1) blowing air from a bottom portion of a crystallizer. Suzuoka et al (see the entire document, in particular, col. 1, line 65 to col. 2, line 3; col. 3, lines 8-31; col. 4, line 64 to col. 5, line 9; Figure 1) teaches a process of crystallizing PET material (see col. 4, line 64 to col. 5, line 9 of Suzuoka et al), including a crystallizer including one or more blowers configured to blow air from a bottom portion of the crystallizer (see col. 3, lines 8-31; col. 4, line 64 to col. 5, line 9; Figure 1 of Suzuoka et al), and it would have been obvious to one of ordinary 
             Regarding claim 16, see col. 3, lines 8-31; col. 4, line 64 to to col. 5, line 9; Figure 1 of Suzuoka et al.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) and Suzuoka et al (U.S. Patent 4,370,302 A)as applied to claims 9, 10, 12, 13 and 16 above, and further in view of Kitagawa et al (JP 63-191823 A).
             Regarding claim 14, Booth et al (in combination with Gneuss et al and Suzuoka et al) teaches a crystallizer (see paragraph [0092] and Figure 1 of Booth et al; col. 3, lines 8-31 and Figure 1 of Suzuoka et al), but does not explicitly teach (1) that the crystallizer is configured to at least partially dry a surface of a plurality of polymer flakes. Kitagawa et al (see the entire document, in particular, the English-language abstract) teaches a crystallizer configured to at least partially dry a surface of a plurality of polymer flakes (see the abstract of Kitagawa et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a crystallizer configured to at least partially dry a surface of a plurality of polymer flakes in the process of Booth et al (in combination with Gneuss et al and 
             Regarding claim 15, see the abstract of Kitagawa et al.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) as applied to claims 9, 10 and 12 above, and further in view of Ichikawa et al (U.S. Patent Application Publication 2007/0200269 A1).
             Regarding claim 17, Booth et al (in combination with Gneuss et al) does not explicitly teach (1) washing a plurality of flakes. Ichikawa et al (see the entire document, in particular, paragraphs [0004], [0017], [0018] and [0046]) teaches a process of recycling PET material (see paragraph [0004] of Ichikawa et al), including washing a plurality of flakes of recycled PET (see paragraph [0046] of Ichikawa et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wash a plurality of flakes of recycled PET in the process of Booth et al (in combination with Gneuss et al) in view of Ichikawa et al in order to improve the productivity of manufacturing products from PET material (see paragraphs [0017] and [0018] of Ichikawa et al).
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Booth et al (U.S. Patent Application Publication 2010/0152309 A1) in combination with Kitagawa et al (JP 63-191823 A), Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1) and Pipper (U.S. Patent 4,578,455 A).
             Regarding claim 18, Booth et al (see the entire document, in particular, paragraphs [0057], [0084], [0090], [0092], [0094], [0104], [0106] and [0118]; Figure 1) teaches a process of 
             Regarding claim 19, see the abstract of Kitagawa et al.
             Regarding claim 20, see paragraphs [0057], [0084] and Figure 1 of Booth et al; paragraph [0018] and Figure 1 of Gneuss et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,630,353 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element (i.e., elimination of grinding) and its function is obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)).
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 of U.S. Patent No. 10,232,542 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element (i.e., elimination of grinding) and its function is obvious if the function of the element is not desired (see MPEP §2144.04(II)(A)).
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,654,211 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because reducing the pressure to below about 25 mbar in claims 1-7 of U.S. Patent 10,654,211 B2 encompasses reducing the pressure in instant claims 1-8.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-16 of U.S. Patent No. 9,636,860 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element (i.e., elimination of grinding) and its function is obvious if the function of the element is not desired (see MPEP 2144.04(II)(A)).
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-16 of U.S. Patent No. 10,239,247 B2. Although the claims at issue elimination of an element (i.e., elimination of grinding) and its function is obvious if the function of the element is not required (see MPEP 2144.04(II)(A)).
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,647,046 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because reducing the pressure to below about 25 mbar in claims 1-7 of U.S. Patent 10,647,046 B2 encompasses reducing the pressure in instant claims 1-8.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of U.S. Patent No. 9,630,354 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element (i.e., elimination of grinding) and its function is obvious if the function of the element is not desired (see MPEP 2144.04(II)(A)).
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/866,702 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a multi-rotating screw (MRS) extruder is an expanded surface area extruder.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,695,953 B2. Although the claims at issue are a pressure of 0.5 – 12 mbar encompasses reduced pressure.
Claims 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-20 of U.S. Patent No. 10,232,542 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element (i.e., elimination of grinding and washing) and its function is obvious if the function of the element is not desired (see MPEP 2144.04(II)(A)).
Claims 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,239,247 B2 in view of Gneuss et al (U.S. Patent Application Publication 2005/0047267 A1). Claims 1-7 of U.S. Patent 10,239,247 B2 recite a process of making bulked continuous carpet filament as claimed, except for the steps of splitting and recombining streams, which is taught by Gneuss et al (see paragraph [0018]) and such would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in the process of claims 1-7 of U.S. Patent 10,239,247 B2 in view of Gneuss et al in order to expose a large surface area of polymer melt to vacuum to allow degassing to a desired extent (see paragraph [0003] of Gneuss et al).
Claims 9-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,045,979 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because pressure of 0.5 – 12 mbar encompasses reduced pressure.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,695,953 B2. Although the claims at issue a melt-processing unit encompasses an expanded surface area extruder.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,630,353 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because pressure of below 18 mbar meets the claimed limitation of pressure below 25 mbar.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,232,542 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because a satellite screw extruder encompasses an expanded surface area extruder.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,654,211 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because elimination of an element (i.e., elimination of washing) and its function is obvious if the function of the element is not desired (see MPEP 2144.04(II)(A)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742